Citation Nr: 1734935	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30, based on a need for convalescence for service-connected post-operative right foot plantar fasciitis residuals, beyond August 31, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to July 1988, from November 1990 to June 1991 and from June 2004 to March 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2016 the Veteran testified at a videoconference hearing held before the Veterans Law Judge at the RO in La Grande, Oregon.  A transcript of that hearing has been associated with the record.


FINDING OF FACT

The evidence shows that, following the surgical procedures for right foot plantar fasciitis on November 19, 2009, the Veteran required a period of convalescence through April 26, 2011.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for service-connected post-operative right foot plantar fasciitis residuals, based on convalescence through April 26, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  

Thus, all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Laws and Regulations

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016). 

Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. 
§ 4.30(b) (2016).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence.

Factual Background and Analysis

The Veteran underwent surgical procedures for service-connected post-operative right foot plantar fasciitis residuals on November 19, 2009. 

In April 2010, the RO granted a temporary 100 percent evaluation, effective November 19, 2009, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then resumed the evaluation of 10 percent, effective June 1, 2010.  The temporary total rating was based on a period of convalescence of at least one month following the initial procedure-thus, terminating June 1, 2010.  

A May 2010 treatment note from a VA physician noted that the Veteran had developed long term postoperative complications of persistent pain and muscle weakness due to a delay in physical therapy postoperative rehabilitation.  It was expected that the Veteran could return to full work related duties on approximately August 21, 2010 as he was unable to perform his work-related duties during his current extended recovery period.

An August 2010 rating decision by the RO extended the temporary 100 percent evaluation until September 1, 2010 which was the first of the month following the date the evidence demonstrated that the Veteran will no longer need convalescence based on his November 2009 surgery.

An August 2010 treatment note from a VA physician noted that the Veteran underwent surgery on his right foot in November 2009 which involved the fusion of joints and cutting of tendons as well as the implementation of hardware into his foot bones.  As a result, the Veteran had developed long term postoperative complications of persistent pain and muscle weakness due to a delay in physical therapy postoperative rehabilitation.  He was now expected to undergo left foot surgery in December 2010 and the physician opined that he would be able to return to work in July 2011.  The physician indicated that he supported the Veteran's claim for an extension of his convalescence period.

An October 2010 VA treatment report noted that the Veteran still reported right foot pain and indicated that he was still unable to return to work.  On examination, he was still unable to a single heel raise due to pain/weakness of the right foot.  

In the November 2010 rating decision, the RO denied an extension of a temporary 100 percent evaluation beyond September 1, 2010 on the basis that the records from August 2010 to the present did not demonstrate that severe postoperative residuals continued following the right foot surgery in November 2009.  Accordingly, a 10 percent disability rating was assigned from September 1, 2010.

In a May 2011 VA treatment report, a physician noted that the Veteran had left foot surgery on April 26, 2011 and that he would not be able to return to full work duties because of his left foot convalescence until October 26, 2011.

A July 2011 treatment note from a VA physician noted that the Veteran underwent surgery on his right foot in November 2009 which involved the fusion of joints and cutting of tendons as well as the implementation of hardware into his foot bones.  As a result, the Veteran had developed long term postoperative complications of persistent pain and muscle weakness due to a delay in physical therapy postoperative rehabilitation.  While the Veteran was initially scheduled to undergo left foot surgery on December 30, 2010, this surgery was postponed as the anesthesiology service failed to provide an anesthesiologist.  As a result, he underwent left foot surgery on April 26, 2011 and he would be unable to return to work duties as a result of his left foot surgery until October 2011.  The physician opined that the Veteran was unable to perform his work-related duties during his extended recovery period from November 9, 2009 until April 26, 2011 for his right foot, and from April 26, 2011 until October 26, 2011 for his left foot.  
In October 2016, the Veteran testified that following the November 2009 surgery, he had an "unreasonable amount of pain" in his right foot from walking and did not partake in physical therapy as he was told that it would not be beneficial at that point.  He also indicated that the doctor did not release him back to work as a result of his November 2009 failed fusion surgery.   

Here again, the Veteran is competent to report his symptoms following the November 2009 surgery.  In essence, the Veteran continued convalescence treatment for his right foot continued up until his left foot surgery in April 2011. 

Notably, a VA treating physician specifically opined that the Veteran was unable to perform his work-related duties during his extended recovery period from November 9, 2009 until April 26, 2011 for his right foot.

Given the VA physician's findings and the Veteran's credible testimony, the Board finds that the criteria for an extension of a temporary evaluation for the Veteran's right foot disability beyond August 31, 2010, under 38 C.F.R. § 4.30 are met.

Specifically, the evidence demonstrates that the surgical procedures for a right foot disability on November 9, 2009, required convalescence through April 26, 2011. The criteria for Paragraph 30 benefits are accordingly met, and the claim is granted. 

Parenthetically, the Board again notes that the Veteran underwent surgery on April 26, 2011 for his service-connected left foot disability.  As a result, in July 2012, the RO granted a temporary 100 percent evaluation, effective April 26, 2011, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then assigned a 10 percent evaluation for the left foot, effective August 1, 2011.  The Veteran has not contested the assignment of the left foot disability and has not requested an extension of the temporary 100 percent rating for the left foot disability.
 
Regarding the Veteran's right foot disability, for the period since April 26, 2011, the evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  The evidence does not show that convalescence beyond April 26, 2011, was required.  Hence, further extension of the convalescent rating beyond April 26, 2011 is not warranted.

As such, the Board finds that under the provisions of 38 C.F.R. § 4.30, an extension of a temporary total disability rating the Veteran's convalescence following right foot surgery is warranted for the period from November 9, 2009 to April 26, 2011.


ORDER

Extension of a temporary total rating for service-connected post-operative right foot plantar fasciitis residuals pursuant to the provisions of 38 C.F.R. § 4.30 based on convalescence following a surgical procedure is granted through April 26, 2011.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


